1

2

3

4

5

6

7                               UNITED STATES DISTRICT COURT
8                                EASTERN DISTRICT OF CALIFORNIA
9

10   TREMAINE OLIVER,                                  Case No. 1:19-cv-00136-AWI-EPG (PC)
11                 Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
12         v.                                          (ECF NOS. 1, 17, & 19)
13   C. FEIFFER, et al.,                               ORDER DISMISSING ACTION, WITH
                                                       PREJUDICE, FOR FAILURE TO STATE A
14                 Defendants.                         CLAIM, FAILURE TO PROSECUTE, AND
                                                       FAILURE TO COMPLY WITH A COURT
15                                                     ORDER
16                                                     ORDER FOR CLERK TO CLOSE CASE
17

18          Tremaine Oliver (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the complaint
20   commencing this action on January 31, 2019. (ECF No. 1). The matter was referred to a
21   United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22          On January 13, 2020, Magistrate Judge Erica P. Grosjean entered findings and
23   recommendations, recommending that “[t]his action be dismissed, with prejudice, for failure to
24   state a claim, failure to prosecute, and failure to comply with a court order,” and that “[t]he
25   Clerk of Court be directed to close this case.” (ECF No. 19, p. 3).
26          Plaintiff was provided an opportunity to file objections to the findings and
27   recommendations. The deadline to file objections has passed, and Plaintiff has not filed
28   objections or otherwise responded to the findings and recommendations.
                                                      1
1             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
2    Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
3    the Court finds the findings and recommendations to be supported by the record and proper
4    analysis.
5             Accordingly, THE COURT HEREBY ORDERS that:
6             1.      The findings and recommendations issued by Magistrate Judge Erica P.
7                     Grosjean on January 13, 2020, are ADOPTED IN FULL;
8             2.      This action is DISMISSED, with prejudice, for failure to state a claim, failure to
9                     prosecute, and failure to comply with a court order; and
10            3.      The Clerk of Court is directed to close this case.
11

12
     IT IS SO ORDERED.
13

14   Dated:      February 20, 2020
                                                   SENIOR DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
